Title: To George Washington from Brigadier General Joseph Spencer, 25 November 1775
From: Spencer, Joseph
To: Washington, George



May it please your Excellency
Camp at RoxburyNovemr 25th 1775

The Bearer hereof Capt. Sumner in Colo. Wyllys’s Regiment, has a Lieut. on Command with Colo. Arnold—whereby the Birth is at present vacant: Roger Hooker an Ensign belonging to the same Regiment a likely young Officer—and the only one who is willing to serve another Campaign, of the Company he at present belongs to—is desirous to serve in the Birth of the absent Lieut.—as likewise Capt. Sumner and the officers of his Company to have him; till the Lieut. should return: provided he can have the pay of a Lieut. and then resign, if there could not be a Birth for him. I beg Leave to inform your Excellency—that if he can be permitted to remain in the Service, agreeable to the above proposal—as he is the only officer of the Company in the present Establishment, who rema⟨ins⟩ in the Service, he will probably be able to get a considerable part of the Company he at present belongs to—to engage for another Campaign: I am sir with great Respect & Esteem, your Excellency’s most obedt hum. servt

Jos: Spencer

